  Case: 0:21-cv-00049-WOB Doc #: 8 Filed: 07/26/21 Page: 1 of 5 - Page ID#: 47




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION at ASHLAND

 JOHN DAVID WHITE,                                 )
                                                   )
         Plaintiff,                                )        Civil Action No. 0:21-049-WOB
                                                   )
 v.                                                )
                                                   )
 H. ALLEN BEARD, JR., ET AL.,                      )         MEMORANDUM OPINION
                                                   )             AND ORDER
         Defendants                                )

                                        *** *** *** ***
       John David White is an inmate at the Federal Correctional Institution (FCI) in Ashland,

Kentucky. Proceeding without an attorney, White filed a civil rights complaint with this Court.

[R. 1]. That complaint is now before the Court on initial screening pursuant to 28 U.S.C. §§ 1915A

and 1915(e)(2). For the reasons set forth below, the Court will dismiss White’s claims.

       As an initial matter, White’s complaint is very difficult to follow. That is because his factual

allegations are written in a confusing narrative format, and he does not clearly and consistently

link those allegations to the numerous individuals named as defendants. [See R. 1 at 2-11].

White’s legal claims are also hard to track because he did not assert each claim in a separate

numbered paragraph, as the Court-approved complaint form specifically directs. [See id. at 2].

That said, White is afforded latitude as a pro se litigant, and, as a result, the Court has tried to

identify those factual allegations and legal claims that it can follow.

       According to White, officials at FCI – Ashland wrote up an incident report in July 2020,

charging him with “interfer[ing] with a staff member in the performance of duties” and “insolence

towards a staff member.” [Id. at 4]. White, however, disputed the allegations against him and

denied the charges. [See id. at 4-7]. A discipline hearing officer (DHO) held a hearing in



                                                 -1-
  Case: 0:21-cv-00049-WOB Doc #: 8 Filed: 07/26/21 Page: 2 of 5 - Page ID#: 48




September 2020, reviewed the matter, and determined that there was insufficient evidence against

White. [See id. at 7; see also R. 1-1 at 5-7]. Therefore, the DHO expunged the matter. [See R. 1

at 7; R. 1-1 at 6]. Nevertheless, White now suggests that several of the FCI – Ashland employees

who were directly or indirectly involved in the incident in question engaged in malfeasance and

knew the allegations against him were false and, thus, violated his constitutional rights. [See R. 1

at 4-7].

           White also puts forth a number of allegations related to the conditions of his confinement.

[See id. at 2-3, 7-8]. Indeed, White alleges that he was “deprived of adequate living conditions,”

was not receiving asthma medication, was not receiving care for his bursitis and regularly became

unconscious, was exposed to COVID-19, and was placed in the special housing unit and became

dehydrated. [See id.]. These are just some of the allegations that White puts forward in his

complaint regarding his conditions of confinement. [See id.].

           Finally, White also alleges that prison staff wrote up an incident report in April 2021,

charging him with missing a health-services appointment. [See id. at 8; R. 1-1 at 10]. White,

however, claims that his appointment was not properly posted on the bulletin board at the prison.

[See R. 1 at 8; R. 1-1 at 11]. Still, a unit disciplinary committee determined that White improperly

missed his appointment and suspended his commissary, telephone, and e-mail access for 30 days.

[See R. 1-1 at 11]. White now alleges that the members of the disciplinary committee were biased

against him and did not base their decision on the facts, and he also suggests they were retaliating

against him for prevailing in his September 2020 disciplinary proceedings. [See R. 1 at 9-10].

           At the end of White’s complaint, he again lists all of the defendants against whom he is

seeking relief and claims that they ran afoul of several of his constitutional rights. [See id. at 11].

White then says that he is seeking $5.5 million in monetary damages. [Id.].



                                                   -2-
  Case: 0:21-cv-00049-WOB Doc #: 8 Filed: 07/26/21 Page: 3 of 5 - Page ID#: 49




          Since this matter is before the Court on initial screening, the Court must dismiss any claim

that is frivolous, malicious, or fails to state a claim upon which relief may be granted. See 28

U.S.C. §§ 1915A and 1915(e)(2). At this stage, the Court accepts White’s factual allegations as

true, and his legal claims are liberally construed in his favor. See Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).

          White’s various claims are unavailing. For starters, with respect to the July 2020 incident

report and related disciplinary proceedings, White has failed to clearly state a claim upon which

relief may be granted. To be sure, White specifically alleges that a registered nurse at the prison

“alleged falsely [that he] interfered with a staff member” and adds that at least one other

employee—a Lieutenant—knew or should have known the allegations against White were false.

[See, e.g., R. 1 at 4-5]. However, when a DHO determined that there was insufficient evidence

against White, he promptly expunged the matter in question and had a copy of his report delivered

to White. [See id. at 7; R. 1-1 at 6-7]. Thus, White has not demonstrated how his due process or

other constitutional rights were violated. Plus, in any event, multiple federal courts have indicated

that mere allegations of falsified evidence or reports do not, as a general matter, state a claim upon

which relief may be granted. See Escobar v. Mora, 496 F. App’x 806, 816 (10th Cir. 2012)

(collecting cases); see also Aliane v. McKee, No. 2:17-cv-1002, 2017 WL 6371185, at *4 (S.D.

Ohio 2017) (suggesting that constitutional claims based on expunged disciplinary convictions are

generally not cognizable). And to the extent that White claims that individuals beyond the nurse

and Lieutenant ran afoul of his constitutional rights vis-à-vis the July 2020 incident report, he does

not explain in any clear way what each named defendant did or failed to do to cause him harm.

Thus, the Court will dismiss, with prejudice, White’s claims related to the July 2020 incident

report.



                                                  -3-
    Case: 0:21-cv-00049-WOB Doc #: 8 Filed: 07/26/21 Page: 4 of 5 - Page ID#: 50




        The Court will also dismiss White’s claims related to his conditions of confinement, albeit

without prejudice. To be sure, White puts forth numerous allegations regarding the conditions at

FCI - Ashland and describes what he says are inadequate living conditions. [See R. 1 at 2-3, 7-8].

However, White does not clearly link his various factual allegations to the individuals named in

his submission. [See, e.g., id. at 2-3]. By not clearly indicating what each named defendant did

or failed to do to cause him harm, White’s narrative is difficult to track; in other words, his

allegations are not “simple, concise, and direct,” see Fed. R. Civ. P. 8(d)(1), and, at least as

currently drafted, they fail to clearly state a claim upon which relief can be granted against any

specific defendant. Thus, the Court will dismiss White’s general conditions-of-confinement

claims without prejudice to his right to reassert them in a new complaint that more clearly explains

what each named defendant did or failed to do to cause him harm.

        Finally, the Court will also dismiss White’s claims regarding the April 2021 incident report

and related proceedings. Although White takes exception to the unit disciplinary committee’s

determination that he improperly missed a health-services appointment, he has not explained in

any clear way how his brief loss of commissary, telephone, and e-mail privileges amounts to a due

process violation or cruel and unusual punishment, as he claims. And while White suggests that

prison officials were simply retaliating against him for prevailing in his earlier disciplinary

proceedings, his allegations on this front are vague and difficult to follow, and he has failed to

adequately state a constitutional violation, let alone one that is cognizable under Bivens v. Six

Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).1 Therefore, the Court will dismiss, with

prejudice, White’s claims related to the April 2021 incident report.



1
  As this Court has pointed out, the United States Supreme Court and United States Court of
Appeals for the Sixth Circuit have indicated that First Amendment retaliation claims are not
cognizable under Bivens. See Greene v. United States, No. 19-cv-024-GFVT (E.D. Ky. 2021)
                                                -4-
  Case: 0:21-cv-00049-WOB Doc #: 8 Filed: 07/26/21 Page: 5 of 5 - Page ID#: 51




      In light of the foregoing analysis, it is hereby ORDERED as follows:

      1. White’s constitutional claims related to the July 2020 and April 2021 incident report

          are DISMISSED with prejudice.

      2. White’s other general conditions-of-confinement claims are DISMISSED without

          prejudice.

      3. To the extent that White is attempting to assert any other claims, those claims are also

          DISMISSED without prejudice.

      4. This action is STRICKEN from the Court’s docket.

      5. The Court will enter a corresponding Judgment.

      This 26th day of July, 2021.




(citing and discussing Reichle v. Howards, 132 S. Ct. 2088, 2093 n.4 (2012) and Callahan v.
Federal Bureau of Prisons, 965 F.3d 520, 523-25 (6th Cir. 2020)).
                                              -5-
